 1                           UNITED STATES DISTRICT COURT
 2
                           NORTHERN DISTRICT OF CALIFORNIA
 3
 4   MICHAEL KNAPP, Individually and on Behalf
                                          )        CASE NO.: 3:18-cv-06927-JST
     of All Others Similarly Situated,    )
 5                                        )        [PROPOSED] ORDER GRANTING
                 Plaintiff,               )        STIPULATION TO EXTEND TIME
 6                                        )        TO FILE RESPONSIVE PLEADING
           v.                             )        AND INITIAL CASE
 7                                        )        MANAGEMENT CONFERENCE
     PANDORA MEDIA, INC., GREGORY B.      )
 8   MAFFEI, ROGER FAXON, DAVID J. FREAR, )
     JASON HIRSCHHORN, TIMOTHY LEIWEKE, )          Courtroom 9, 19th Floor
 9   ROGER J. LYNCH, MICHAEL M. LYNTON,   )        Before: Hon. Jon S. Tigar
     and JAMES E. MEYER,                  )
10                                        )
                 Defendants.              )
11                                        )
                                          )
12                                        )
                                          )
13
14

15
16
17
18

19
20
21
22
23
24
25
26
27
28
     [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO FILE RESPONSIVE PLEADING
     AND INITIAL CASE MANAGEMENT CONFERENCE
     Case No.: 3:18-cv-06927-JST
 1          Pursuant to the Stipulation to Extend Time to File Responsive Pleading and Initial Case
 2   Management Conference, it is hereby ordered that (i) Defendants will have until April 5, 2019 to
 3   answer, move against, or otherwise respond to the Complaint and (ii) the Initial Case
 4   Management Conference is rescheduled for April 17, 2019.

 5
 6   Dated: January ___,
                    25 2019

 7                                                The Honorable Jon S. Tigar
 8                                                United States District Judge

 9
10
11
12
13
14

15
16
17
18

19
20
21
22
23
24
25
26
27
28   [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO FILE RESPONSIVE PLEADING
     AND INITIAL CASE MANAGEMENT CONFERENCE
     Case No.: 3:18-cv-06927-JST
                                                     1
